In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2146

Suzanne Edwards,

Plaintiff-Appellant,

v.

Illinois Board of Admissions to the Bar;
Richard J. Prendergast, in his official capacity
as President of the Illinois Bar; Character
and Fitness Committee of the Second Judicial
District; and L. Lee Perington, in his
official capacity as Chairman of the Committee on
Character and Fitness for the Second Judicial
District,

Defendants-Appellees.

Appeal from the United States District Court
for the Northern District of Illinois, Eastern Division.
No. 99 C 6792--Harry D. Leinenweber, Judge.

Argued November 6, 2000--Decided August 22, 2001


  Before Harlington Wood, Jr., Kanne and Diane
P. Wood, Circuit Judges./*

  Kanne, Circuit Judge. Suzanne Edwards,
plaintiff-appellant, alleges that the
defendants-appellees violated Title II of
the Americans With Disabilities Act by
asking her to release all of her medical
records detailing her treatment for
depression as part of the process of
reviewing her application for admission
to the Illinois Bar. She also challenges
the defendants’ practice of making the
disclosure of all treatment by mental
health professionals a precondition to
certification to the Illinois Bar. We
affirm the district court’s dismissal of
Edwards’ complaint on the grounds that
review is barred by the Rooker-Feldman
doctrine.

I.   History

  Suzanne Edwards graduated from the
Chicago-Kent College of Law in 1998,
passed the Illinois Bar Exam, and applied
for admission to the Illinois Bar.
Illinois Bar admissions are overseen by
the Illinois Board of Admissions to the
Bar (the "Board"), an entity that is
appointed by and acts on behalf of the
Illinois Supreme Court. The Board is in
turn assisted by several committees that
review bar applications and conduct
character and fitness inquiries of bar
applicants. Edward’s application was
reviewed by the Committee on Character
and Fitness for the Second Judicial
District (the "Committee"). The President
of the Board is Richard J. Prendergast
and the Chairman of the Committee is L.
Lee Perington.

  Applicants for admission to the Illinois
Bar are required to explain the reasons
for leaving any prior employment, and
Edwards’ bar application disclosed that
she left her previous employment as an
air traffic control specialist because of
a medical disqualification to perform
duties. Edwards further disclosed, during
an August 1998 interview with a member of
the Committee, that she has received
treatment for "Major-Depression-
Recurrent" from mental health
professionals since 1987. She was then
called to appear before an inquiry panel
of the Committee. At that time, Edwards
explained that the Federal Aviation
Administration had revoked her medical
certificate because she was receiving
treatment for depression, which included
the use of doctor prescribed anti-
depressant medication. The panel
requested that Edwards furnish the names
and addresses of each mental health
professional she had consulted for
treatment since 1987. Edwards declined to
do so, but she agreed to provide the name
of her current physician and consented to
a release of the records reflecting the
time under his care.

  On September 25, 1998, the Committee
advised Edwards that it had declined to
certify her eligibility for admission to
the bar. She requested a formal hearing
before the Committee but was informed, by
way of a letter dated February 5, 1999,
that a hearing would not be scheduled
until she consented to the release of her
medical records. Included with the letter
was a form entitled "Consent to
Disclosure of Mental Health Records,"
which stated, in part, that failure to
execute the document might result in
Edwards’ inability to sustain her burden
to demonstrate by clear and convincing
evidence that she possessed the requisite
character and fitness to practice law.
She refused to execute the consent form,
and a hearing was not scheduled.

  On October 15, 1999, Edwards filed a
complaint in the United States District
Court for the Northern District of
Illinois seeking declaratory and
injunctive relief against the Board, the
Committee, and Perington and Prendergast
in their official capacities
(collectively referred to as
"defendants"). Her two-count complaint
accused the defendants of violating the
Americans with Disabilities Act (the
"ADA") and the Due Process Clause of the
Fourteenth Amendment. She requested an
order:

  Declaring that Defendants’ demand for
the complete disclosure and consent to
release of all records of any mental
health treatment of Plaintiff and of
other applicants for admission to the
Illinois Bar, and Defendants’ refusal to
schedule a hearing absent said
disclosures and releases, violates the
Americans With Disabilities Act, 42
U.S.C. sec. 12101 et seq. [and]

  Enjoining Defendants from making total
disclosure and complete release of all
treatment by mental health professionals
a precondition to certification to the
Illinois Bar and/or the opportunity for
hearing.

  On December 23, 1999, the Committee
advised Edwards by letter that a formal
hearing would be scheduled for February
10, 2000. The letter also advised her,
however, that should she fail to produce
her medical records at least thirty days
prior to the hearing, the hearing would
not take place. After sending this
letter, the defendants filed a motion to
dismiss, claiming that, inter alia,
Edwards’ complaint was moot because a
hearing that was not dependant upon the
disclosure of the entirety of her medical
records had been scheduled. Defendants’
memorandum in support of this motion
asserted that Edwards would have the
opportunity to raise her constitutional
challenges in the state proceedings.

  The Committee continued to seek access
to Edwards’ medical records and requested
advance copies of them in a letter dated
January 21, 2000. Three days later,
another letter withdrew this demand, and
stated that she need not produce any
records in advance of the hearing.
Edwards was reminded, however, that she
would have the burden to prove by clear
and convincing evidence that she had the
requisite character and fitness for
admission to the practice of law. See Ill.
Comp. Stat. Bar. Admis. Rule 4.1.

  The hearing was conducted on February
15, 2000, and Edwards was allowed to
submit whatever records she felt were
appropriate. Edwards’ counsel was
prepared to raise Edwards’ constitutional
and federal claims at this hearing in
accord with the representations made by
defendants’ counsel in the district court
proceeding. When members of the Committee
objected to the relevancy of those
issues, however, Chairman Perington
sustained the objection and limited the
hearing to fact-finding.

  Following the hearing, but prior to the
Committee’s issuance of its decision, the
district court determined that it was
required to abstain from considering
Edwards’ claims under the doctrine
announced in Younger v. Harris, 401 U.S.
37, 91 S. Ct. 746, 27 L. Ed. 2d 669
(1971) and thus dismissed Edwards’
complaint. See Edwards v. Ill. Bd. of Ad
missions to the Bar, No. 99 C 6792, 2000
WL 343333 (N.D. Ill. March 29, 2000).

  On April 28, 2000, the Committee issued
its findings and conclusions. It decided
that Edwards did not show by clear and
convincing evidence that she possessed
the requisite character and fitness for
admission to the practice of law. The
Committee stated that matters unrelated
to her mental health "were sufficiently
adverse to [Edwards’ application] to
warrant a denial of her certification,"
including her lack of candor during the
bar application process, her arrest
record, and her financial
irresponsibility. The findings and
conclusions state, however, that Edwards’
mental health condition was "nonetheless
a factor which the Hearing Panel has
taken into consideration." Edwards
alleges that her condition was taken into
consideration insofar as she did not
prove "by clear and convincing evidence
that [she] would be able to meet the
expectations and demands" of the
profession of law, and that her failure
to release all of her medical records
contributed to the Committee’s
determination that she was insufficiently
candid, honest, or trustworthy to be an
attorney in the State of Illinois.

  Edwards filed a petition for review of
the Committee’s findings and conclusions,
as is permitted by Illinois Supreme Court
Rule 708(d). Her petition argued, inter
alia, that the ADA protected the
disclosure of her mental health records.
She also requested oral argument. The
Illinois Supreme Court denied Edwards’
Petition for Review in an order dated
September 11, 2000.

  Plaintiff appeals the district court’s
dismissal of her complaint, requesting
this court to reverse and remand for
adjudication of her ADA claim.

II.   Analysis

  The district court determined that it
lacked subject matter jurisdiction over
Edwards’ claims under the abstention
doctrine announced in Younger v. Harris,
401 U.S. 37, 91 S. Ct. 746, 27 L. Ed. 669
(1971). We review this determination de
novo. See Crenshaw v. Supreme Court of
Ind., 170 F.3d 725, 728 (7th Cir. 1999).
Abstention is only appropriate "when
there is an ongoing state proceeding,"
Leaf v. Supreme Court of State of Wis.,
979 F.2d 589, 595 (7th Cir. 1992), thus
"abstention is no longer appropriate"
here, Greening v. Moran, 953 F.2d 301,
305 (7th Cir. 1992), because the Illinois
state proceedings relevant to this appeal
terminated when the Illinois Supreme
Court declined plaintiff’s petition for
review. See Leaf, 979 F.2d at 595. The
district court’s judgment may, however,
be affirmed on any ground supported by
the record. See Cushing v. City of Chi.,
3 F.3d 1156, 1167 (7th Cir. 1993). In
light of this, we will consider whether a
host of other doctrines--namely mootness,
the Rooker-Feldman doctrine, res
judicata, and Eleventh Amendment immunity
of state actors--prevent us from
adjudicating Edwards’ claims.

  On appeal, Edwards accuses defendants of
violating the ADA by 1) demanding
complete disclosure of mental health
treatment records of applicants for
admission to the Illinois Bar, including
herself, and 2) making total disclosure
of all treatment by mental health
professionals a precondition to
certification to the Illinois Bar.
Defendants allege that Edwards’ case is
now moot because they accorded Edwards a
hearing at which Edwards was not required
to produce all of her medical records. A
defendant carries a heavy burden when it
argues that a plaintiff’s claims are
moot, see Kikumura v. Turner, 28 F.3d
592, 597 (7th Cir. 1994) (citation
omitted), and we are not convinced by
defendants’ arguments on this point. With
respect to the first alleged injury, it
is true that, once Edwards filed her
federal complaint, the Committee agreed
to hold a hearing without requiring
complete disclosure of Edwards’ mental
health records. We have long recognized,
however, that a defendant can not moot a
claim simply by voluntarily ceasing
behavior when it is free to resume that
behavior at any time. See Milwaukee
Police Ass’n v. Jones, 192 F.3d 742, 747
(7th Cir. 1999); Sefick v. Gardner, 164
F.3d 370, 372 (7th Cir. 1998); Jones v.
Sullivan, 938 F.2d 801, 807 (7th Cir.
1991). Plaintiff has stated that she will
reapply for admission to the Illinois Bar
in 2002, and nothing would prevent
defendants from again requiring total
disclosure of her records at that time.
With respect to Edwards’ second alleged
injury, Edwards was not certified, so the
fact that she was accorded a hearing does
not moot her claim that the Committee
requires full disclosure of mental health
records as a precondition to
certification. We conclude, then, that
neither of Edwards’ claims are moot.

  We thus turn to the second doctrine on
our list: Rooker-Feldman. This doctrine
derives from two Supreme Court cases,
Rooker v. Fid. Trust Co., 263 U.S. 413,
44 S. Ct. 149, 68 L. Ed. 2d 362 (1923),
and D.C. Court of Appeals v. Feldman, 460
U.S. 462, 103 S. Ct. 1303, 75 L. Ed. 2d
206 (1983), and provides that lower
federal courts do not have subject matter
jurisdiction to review state court civil
decisions. See Young v. Murphy, 90 F.3d
1225, 1230 (7th Cir. 1996) (citations
omitted). Plaintiffs must instead seek
review through the state court system
and, if necessary, petition the United
States Supreme Court for a writ of
certiorari. See id. Courts and
commentators have expended considerable
ink in an attempt to define the
parameters of this doctrine, and our
court is no exception. Despite all of the
doctrinal twists and turns, the point is
rather simple: to avoid federal review of
state court decisions. See, e.g., Manley
v. City of Chi., 236 F.3d 392, 396 (7th
Cir. 2001) (citations omitted). Thus, our
overarching concern is "whether the
federal plaintiff seeks to set aside a
state court judgment or whether [she] is
. . . presenting an independent claim."
Long v. Shorebank Dev. Corp., 182 F.3d
548, 555 (7th Cir. 1999) (internal
quotation omitted).

  It is "often difficult to distinguish"
between situations in which the plaintiff
is seeking to set aside a state court
judgment and ones in which the claim is
independent. Id. at 554. To assist in
this determination, we ask "whether the
injury alleged by the federal plaintiff
resulted from the state court judgment
itself or is distinct from that
judgment." Garry v. Geils, 82 F.3d 1362,
1365 (7th Cir. 1996); see also Manley,
236 F.3d at 397 (examining the source of
plaintiff’s injury). If it is the former,
then "the federal courts lack subject
matter jurisdiction, even if the state
court judgment was erroneous or
unconstitutional." Centres, Inc. v. Town
of Brookfield, Wis., 148 F.3d 699, 702
(7th Cir. 1998) (footnote omitted). If
the injury alleged by the federal
plaintiff "is distinct from the state
court judgment and not inextricably
intertwined with it, the Rooker-Feldman
doctrine does not apply." Id. at 702. The
key phrase in this previous sentence is,
of course, "inextricably intertwined"--
thus, if the injury alleged in the
federal case is intertwined in this
fashion, the Rooker-Feldman doctrine does
apply. To determine whether the injury is
inextricably intertwined, we focus on
whether the federal court is being called
upon to review the state court decision.
See id. "[C]onstitutional claims that are
’inextricably intertwined’ with state
court judgments of necessity call upon
the district court to review the state
court decision and are thus beyond the
district court’s jurisdiction." Young, 90
F.3d at 1231 (quoting Feldman, 460 U.S.
at 482 n.16). On the other hand, an
alleged injury will be independent if the
state court was acting in a non-judicial
capacity when it injured the plaintiff--
for example, if the state court was
"promulgating rules regulating the bar."
Leaf, 979 F.2d at 597 (citing Feldman,
460 U.S. at 485 ). Thus, "federal
district courts ’have subject-matter
jurisdiction over general challenges to
state bar rules . . . which do not
require review of a final state court
judgment in a particular case.’" Id.
(quoting Feldman, 460 U.S. at 486). When
the litigant is challenging the
constitutionality of a rule that was
applied to him, but is not asking "to
correct or revise" the determination that
he violated the rule, Rooker-Feldman is
"no obstacle to the maintenance of [the]
suit." Buckley v. Ill. Judicial Inquiry
Bd., 997 F.2d 224, 227 (7th Cir. 1993).

  The Committee’s decision declining to
certify Edwards constituted a judicial
determination, see Feldman, 460 U.S. at
479, that was appealed to the Illinois
Supreme Court. The court, upon
consideration of Edwards’ written submis
sions detailing her ADA claim, denied
Edwards’ petition for review. This order
constituted a final state court decision
and terminated the state proceedings.
What must now be decided is what effect
the state court judgments in this case
have on Edwards’ claims--specifically,
whether the district court may consider
Edwards’ ADA claims or whether her only
avenue for federal relief was through the
United States Supreme Court.

  To determine whether Rooker-Feldman
precludes federal court review, we ask
whether Edwards’ injury resulted from the
state court judgment declining to certify
her for admission to the Illinois bar.
See Garry, 82 F.3d at 1365. We first
consider Edwards’ challenge to
defendants’ practice of requiring
disclosure of applicants’ mental health
records as a precondition to
certification. As an initial matter,
Edwards has presented no facts to support
the assertion that defendants have made
such disclosure a precondition to
certification for anyone other than
herself. Thus, this claim is most
accurately stated as alleging that
defendants violated her rights under the
ADA by making total disclosure of her
mental health treatment records a
precondition to her certification. The
question, then, is whether the injury
(precluding certification when records
are not disclosed) resulted from the
state court judgment (the refusal to
certify). The answer must be yes. The
state’s refusal to certify Edwards is the
act that potentially violates the
ADA,because if the state had certified
her, then the injury would not have
occurred. That is, if the facts were
exactly as they are here except that
Edwards was certified for admission to
the Illinois Bar, then she could not
claim that full disclosure of her mental
health treatment records was a
precondition to admission. This is
clearly the type of federal court action
that is barred by Rooker-Feldman.

  We now turn to the other injury alleged
by plaintiff--that defendants violated
her rights under the ADA by demanding
complete disclosure of her mental health
treatment records. This injury can not be
said to have resulted from the state
court judgment. Even if the state court
decision had come out differently, that
is, even if the state had certified her
to the bar, Edwards could still have
alleged that the Committee violated the
ADA by requiring her to release all her
records. It was not the state’s refusal
to certify her that allegedly violated
the ADA; rather, it was the procedure
followed by the Committee in reviewing
her candidacy.

  This determination does not end our
inquiry, however. We must determine
whether plaintiff’s alleged injury is
inextricably intertwined with the state
court judgment denying her certification.
In other words, would the district court
be required to review the state court
decision in order to consider and decide
the federal claim? The Supreme Court has
made it clear that we are "without
subject matter jurisdiction to review a
final order of the state Supreme Court
denying a particular application for
admission to the state bar." Feldman, 460
U.S. at 485 (quotation and internal
alteration omitted). The lower federal
courts do, however, have subject matter
jurisdiction to consider a general
challenge to a bar rule. See id.; see
also Johnson v. Supreme Court of Ill.,
165 F.3d 1140, 1141 (7th Cir. 1999)
(noting that rules may only be contested
"if they are separable from the decision
in an individual licensing or
disciplinary case").
  Edwards challenges the Committee’s
practice of requiring total disclosure
and complete release of applicants’
records of treatment by mental health
professionals. This is not a challenge to
the Illinois Supreme Court Rules, as the
Rules do not require this type of
disclosure; they simply require each
candidate to possess "good moral
character and general fitness to practice
law." See Ill. Comp. Stat. S. Ct. Rule 708.
Plaintiff’s challenge, then, is to the
manner in which the Committee treated her
application. She asserts that her
decision not to release her medical
records was held against her because it
led the Committee to determine that she
did not possess the requisite character
and fitness for admission to the practice
of law. She essentially asks us to find
that "the test of candor should not be
whether an applicant is willing to grant
unrestricted access to her private
psychiatric medical records." Edwards’
Pet. for Review at 9. This too is
precisely the type of claim that the
Rooker-Feldman doctrine bars the lower
federal courts from considering because
it requires review of a state court
decision in a particular case that arose
out of judicial proceedings. See Feldman,
460 U.S. at 486; see also Dale v. Moore,
121 F.3d 624, 627 (11th Cir. 1997)
(holding that plaintiff’s ADA claim was
"inextricably intertwined with the
state’s judicial proceedings relating to
his bar admission"); Campbell v.
Greisberger, 80 F.3d 703 (2d Cir. 1996)
(finding that Rooker-Feldman barred the
district court from reviewing whether the
New York state court violated the ADA
when it required the applicant to provide
medical information as a precondition to
renewal of his bar application).

  Plaintiff repeatedly asserts that she is
not asking us to review the state court
determination because her complaint does
not ask us to grant her certification to
the bar. While she might not be asking us
to review the state court order declining
certification, granting the relief she
requests would have that effect: she is
asking for a remand so the district court
may determine whether the Committee
violated the ADA in treating her decision
not to release the records as it did. If
the Committee did violate the ADA, the
district court would be directing the
Committee to reconsider plaintiff’s case
for admission when it has already ruled
on it. This we can not do.

  We thus conclude that the district court
lacks subject matter jurisdiction to
review plaintiff’s ADA claims and that
dismissal was appropriate. Because the
Rooker-Feldman doctrine applies, we do
not need to address the res judicata
effects, if any, of the Illinois Supreme
Court’s order denying Edwards’ petition
for review. See Centres, Inc. v. Town of
Brookfield, Wis., 148 F.3d 699 (7th Cir.
1998). Nor do we need to decide whether
the Eleventh Amendment renders state
officials immune from suit under Title II
of the ADA. See Bd. of Trs. of Univ. of
Ala. v. Garrett, 121 S. Ct. 955, 960 n.1
(2001) (expressly declining to "decide
the constitutional issue whether Title
II, which has somewhat different remedial
provisions from Title I, is appropriate
legislation under sec. 5 of the
Fourteenth Amendment"); see also Erickson
v. Bd. of Gov. of State Colls. & Univs.
for N.E. Ill. Univ., 207 F.3d 945, 952
(7th Cir. 2000) (holding that "private
litigation to enforce [Title I of] the
ADA may not proceed in federal court").

III.   Conclusion

  For the aforementioned reasons, we AFFIRM
the district court’s dismissal of
Edwards’ complaint.

FOOTNOTE

/* Judge Ann Claire Williams recused herself after
oral argument and did not participate in the
decision of this case.